Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 1 of 15 Page ID #:649




  1

  2

  3

  4

  5

  6

  7

  8

  9                          UNITED STATES DISTRICT COURT
 10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 11

 12   FRED LEEDS PROPERTIES and                        Case No.: 2:20-cv-06335- SVW-MAA
      WHITBOY, LLC,
 13
                     Plaintiffs,                       STIPULATED PROTECTIVE
 14                                                    ORDER
 15
      v.
 16
      PHILADELPHIA INDEMNITY
 17   INSURANCE COMPANY; and DOES 1
      through 10, inclusive,                           Trial Date:         March 30, 202
 18                                                    Action Filed:       June 9, 2020
                     Defendant.
 19

 20         1. A. PURPOSES AND LIMITATIONS
 21         Discovery in this action is likely to involve production of confidential,
 22   proprietary, or private information for which special protection from public disclosure
 23   and from use for any purpose other than prosecuting this litigation may be warranted.
 24   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 25   Stipulated Protective Order. The parties acknowledge that this Stipulated Protective
 26   Order does not confer blanket protections on all disclosures or responses to discovery
 27   and that the protection it affords from public disclosure and use extends only to the
 28   limited information or items that are entitled to confidential treatment under the
                                                  1
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 2 of 15 Page ID #:650




  1   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
  2   below, that this Stipulated Protective Order does not entitle them to file confidential
  3   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  4   followed and the standards that will be applied when a party seeks permission from the
  5   court to file material under seal.
  6         B.     GOOD CAUSE STATEMENT
  7         This action is likely to involve trade secrets and other valuable commercial,
  8   financial, technical and/or proprietary information for which special protection from
  9   public disclosure and from use for any purpose other than prosecution of this action is
 10   warranted. Such confidential and proprietary materials and information consist of,
 11   among other things, confidential business or financial information, information
 12   regarding confidential business practices, or other confidential commercial information
 13   (including information implicating privacy rights of third parties), information
 14   otherwise generally unavailable to the public, or which may be privileged or otherwise
 15   protected from disclosure under state or federal statutes, court rules, case decisions, or
 16   common law. Accordingly, to expedite the flow of information, to facilitate the prompt
 17   resolution of disputes over confidentiality of discovery materials, to adequately protect
 18   information the parties are entitled to keep confidential, to ensure that the parties are
 19   permitted reasonable necessary uses of such material in preparation for and in the
 20   conduct of trial, to address their handling at the end of the litigation, and serve the ends
 21   of justice, a protective order for such information is justified in this matter. It is the
 22   intent of the parties that information will not be designated as confidential for tactical
 23   reasons and that nothing be so designated without a good faith belief that it has been
 24   maintained in a confidential, non-public manner, and there is good cause why it should
 25   not be part of the public record of this case.
 26   ///
 27   ///
 28   ///
                                                   2
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 3 of 15 Page ID #:651




  1   2.    DEFINITIONS
  2         2.1    Action: This pending federal lawsuit.
  3         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
  4   information or items under this Stipulated Protective Order.
  5         2.3    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Information or
  6   Items: information (regardless of how it is generated, stored or maintained) or tangible
  7   things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
  8   specified above in the Good Cause Statement.
  9         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 10   support staff).
 11         2.5    Designating Party: a Party or Non-Party that designates information or
 12   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
 13   or “ATTORNEYS’ EYES ONLY.”
 14         2.6    Disclosure or Discovery Material: all items or information, regardless of
 15   the medium or manner in which it is generated, stored, or maintained (including, among
 16   other things, testimony, transcripts, and tangible things), that are produced or generated
 17   in disclosures or responses to discovery in this matter.
 18         2.7    Expert: a person with specialized knowledge or experience in a matter
 19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 20   expert witness or as a consultant in this Action.
 21         2.8    House Counsel: attorneys who are employees of a party to this Action.
 22   House Counsel does not include Outside Counsel of Record or any other outside
 23   counsel.
 24         2.9    Non-Party: any natural person, partnership, corporation, association, or
 25   other legal entity not named as a Party to this action.
 26   ///
 27   ///
 28   ///
                                                  3
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 4 of 15 Page ID #:652




  1            2.10 Outside Counsel of Record: attorneys who are not employees of a party to
  2   this Action but are retained to represent or advise a party to this Action and have
  3   appeared in this Action on behalf of that party or are affiliated with a law firm which
  4   has appeared on behalf of that party, and includes support staff.
  5            2.11 Party: any party to this Action, including all of its officers, directors,
  6   employees, consultants, retained experts, and Outside Counsel of Record (and their
  7   support staffs).
  8            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9   Discovery Material in this Action.
 10            2.13 Professional Vendors: persons or entities that provide litigation support
 11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 12   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 13   their employees and subcontractors.
 14            2.14 Protected Material: any Disclosure or Discovery Material that is designated
 15   as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 16            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 17   from a Producing Party.
 18

 19   3.       SCOPE
 20            The protections conferred by this Stipulated Protective Order cover not only
 21   Protected Material (as defined above), but also (1) any information copied or extracted
 22   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 23   Protected Material; and (3) any testimony, conversations, or presentations by Parties or
 24   their Counsel that might reveal Protected Material.
 25            Any use of Protected Material at trial shall be governed by the orders of the trial
 26   judge. This Stipulated Protective Order does not govern the use of Protected Material at
 27   trial.
 28   ///
                                                    4
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 5 of 15 Page ID #:653




  1   4.    DURATION
  2         Even after final disposition of this litigation, the confidentiality obligations
  3   imposed by this Stipulated Protective Order shall remain in effect until a Designating
  4   Party agrees otherwise in writing or a court order otherwise directs. Final disposition
  5   shall be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  6   with or without prejudice; and (2) final judgment herein after the completion and
  7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  8   including the time limits for filing any motions or applications for extension of time
  9   pursuant to applicable law.
 10

 11   5.    DESIGNATING PROTECTED MATERIAL
 12         5.1       Exercise of Restraint and Care in Designating Material for Protection.
 13         Each Party or Non-Party that designates information or items for protection under
 14   this Stipulated Protective Order must take care to limit any such designation to specific
 15   material that qualifies under the appropriate standards. The Designating Party must
 16   designate for protection only those parts of material, documents, items, or oral or written
 17   communications that qualify so that other portions of the material, documents, items, or
 18   communications for which protection is not warranted are not swept unjustifiably
 19   within the ambit of this Stipulated Protective Order.
 20         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 21   are shown to be clearly unjustified or that have been made for an improper purpose
 22   (e.g., to unnecessarily encumber the case development process or to impose
 23   unnecessary expenses and burdens on other parties) may expose the Designating Party
 24   to sanctions.
 25         If it comes to a Designating Party’s attention that information or items that it
 26   designated for protection do not qualify for protection, that Designating Party must
 27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 28         5.2       Manner and Timing of Designations. Except as otherwise provided in this
                                                  5
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 6 of 15 Page ID #:654




  1   Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as
  2   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
  3   protection under this Stipulated Protective Order must be clearly so designated before
  4   the material is disclosed or produced.
  5         Designation in conformity with this Stipulated Protective Order requires:
  6                (a) for information in documentary form (e.g., paper or electronic
  7   documents, but excluding transcripts of depositions or other pretrial or trial
  8   proceedings), that the Producing Party affix at a minimum, the legend
  9   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
 10   EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”), to each page that
 11   contains protected material. If only a portion or portions of the material on a page
 12   qualifies for protection, the Producing Party also must clearly identify the protected
 13   portion(s) (e.g., by making appropriate markings in the margins).
 14                A Party or Non-Party that makes original documents available for
 15   inspection need not designate them for protection until after the inspecting Party has
 16   indicated which documents it would like copied and produced. During the inspection
 17   and before the designation, all of the material made available for inspection shall be
 18   deemed “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” After the inspecting
 19   Party has identified the documents it wants copied and produced, the Producing Party
 20   must determine which documents, or portions thereof, qualify for protection under this
 21   Stipulated Protective Order. Then, before producing the specified documents, the
 22   Producing Party must affix the “CONFIDENTIAL legend” or “ATTORNEYS’ EYES
 23   ONLY” legend to each page that contains Protected Material. If only a portion or
 24   portions of the material on a page qualifies for protection, the Producing Party also must
 25   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 26   margins).
 27                (b)   for testimony given in depositions that the Designating Party
 28   identify the Disclosure or Discovery Material on the record, before the close of the
                                                  6
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 7 of 15 Page ID #:655




  1   deposition all protected testimony.
  2                  (c)   for information produced in some form other than documentary and
  3   for any other tangible items, that the Producing Party affix in a prominent place on the
  4   exterior of the container or containers in which the information is stored the legend
  5   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or portions
  6   of the information warrants protection, the Producing Party, to the extent practicable,
  7   shall identify the protected portion(s).
  8            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  9   failure to designate qualified information or items does not, standing alone, waive the
 10   Designating Party’s right to secure protection under this Stipulated Protective Order for
 11   such material. Upon timely correction of a designation, the Receiving Party must make
 12   reasonable efforts to assure that the material is treated in accordance with the provisions
 13   of this Stipulated Protective Order.
 14

 15   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 17   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 18   Order.
 19            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 20   resolution process, which shall comply with under Local Rule 37.1 et seq. and with
 21   Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic Conference for
 22   Discovery Disputes”). 1
 23            6.3   The burden of persuasion in any such challenge proceeding shall be on the
 24   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 25

 26

 27
      1
       Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-maria-
 28   audero.

                                                     7
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 8 of 15 Page ID #:656




  1   to harass or impose unnecessary expenses and burdens on other parties) may expose the
  2   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
  3   the confidentiality designation, all parties shall continue to afford the material in
  4   question the level of protection to which it is entitled under the Producing Party’s
  5   designation until the Court rules on the challenge.
  6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  7         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  8   disclosed or produced by another Party or by a Non-Party in connection with this Action
  9   only for prosecuting, defending, or attempting to settle this Action. Such Protected
 10   Material may be disclosed only to the categories of persons and under the conditions
 11   described in this Stipulated Protective Order. When the Action has been terminated, a
 12   Receiving Party must comply with the provisions of section 13 below (FINAL
 13   DISPOSITION).
 14         Protected Material must be stored and maintained by a Receiving Party at a
 15   location and in a secure manner that ensures that access is limited to the persons
 16   authorized under this Stipulated Protective Order.
 17         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 18   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 19   may disclose any information or item designated “CONFIDENTIAL” only to:
 20                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 21   well as employees of said Outside Counsel of Record to whom it is reasonably
 22   necessary to disclose the information for this Action;
 23                (b)   the officers, directors, and employees (including House Counsel) of
 24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 25                (c)   Experts (as defined in this Order) of the Receiving Party to whom
 26   disclosure is reasonably necessary for this Action and who have signed the
 27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 28                (d)   the Court and its personnel;
                                                 8
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 9 of 15 Page ID #:657




  1                (e)   Court reporters and their staff;
  2                (f)   professional jury or trial consultants, mock jurors, and Professional
  3   Vendors to whom disclosure is reasonably necessary for this Action and who have
  4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  5                (g)   the author or recipient of a document containing the information or
  6   a custodian or other person who otherwise possessed or knew the information;
  7                (h)   during their depositions, witnesses ,and attorneys for witnesses, in
  8   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  9   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 10   not be permitted to keep any confidential information unless they sign the
 11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 12   by the Designating Party or ordered by the Court. Pages of transcribed deposition
 13   testimony or exhibits to depositions that reveal Protected Material may be separately
 14   bound by the court reporter and may not be disclosed to anyone except as permitted
 15   under this Stipulated Protective Order; and
 16                (i)   any mediator or settlement officer, and their supporting personnel,
 17   mutually agreed upon by any of the parties engaged in settlement discussions.
 18         7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items. Unless
 19   otherwise ordered by the court or permitted in writing by the Designating Party, a
 20   Receiving Party may disclose any information or item designated “ATTORNEYS’
 21   EYES ONLY” only to:
 22         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 23   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 24   disclose the information for this Action;
 25         (b) the court and its personnel; and
 26         (c) the author or recipient of a document containing the information or a
 27   custodian or other person who otherwise possessed or knew the information.
 28   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                    9
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 10 of 15 Page ID #:658




  1   OTHER LITIGATION
  2         If a Party is served with a subpoena or a court order issued in other litigation that
  3   compels disclosure of any information or items designated in this Action as
  4   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
  5                (a)   promptly notify in writing the Designating Party. Such notification
  6   shall include a copy of the subpoena or court order;
  7                (b)   promptly notify in writing the party who caused the subpoena or
  8   order to issue in the other litigation that some or all of the material covered by the
  9   subpoena or order is subject to this Stipulated Protective Order. Such notification shall
 10   include a copy of this Stipulated Protective Order; and
 11                (c)   cooperate with respect to all reasonable procedures sought to be
 12   pursued by the Designating Party whose Protected Material may be affected.
 13         If the Designating Party timely seeks a protective order, the Party served with the
 14   subpoena or court order shall not produce any information designated in this action as
 15   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by the
 16   Court from which the subpoena or order issued, unless the Party has obtained the
 17   Designating Party’s permission. The Designating Party shall bear the burden and
 18   expense of seeking protection in that court of its confidential material and nothing in
 19   these provisions should be construed as authorizing or encouraging a Receiving Party
 20   in this Action to disobey a lawful directive from another court.
 21

 22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 23   IN THIS LITIGATION
 24                (a)   The terms of this Stipulated Protective Order are applicable to
 25   information produced by a Non-Party in this Action and designated as
 26   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” Such information produced
 27   by Non-Parties in connection with this litigation is protected by the remedies and relief
 28   provided by this Stipulated Protective Order. Nothing in these provisions should be
                                                 10
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 11 of 15 Page ID #:659




  1   construed as prohibiting a Non-Party from seeking additional protections.
  2                (b)    In the event that a Party is required, by a valid discovery request, to
  3   produce a Non-Party’s confidential information in its possession, and the Party is
  4   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
  5   information, then the Party shall:
  6                       (1)    promptly notify in writing the Requesting Party and the Non-
  7   Party that some or all of the information requested is subject to a confidentiality
  8   agreement with a Non-Party;
  9                       (2)    promptly provide the Non-Party with a copy of the Stipulated
 10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 11   specific description of the information requested; and
 12                       (3)    make the information requested available for inspection by
 13   the Non-Party, if requested.
 14                (c)    If the Non-Party fails to seek a protective order from this Court
 15   within 14 days of receiving the notice and accompanying information, the Receiving
 16   Party may produce the Non-Party’s confidential information responsive to the discovery
 17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
 18   produce any information in its possession or control that is subject to the confidentiality
 19   agreement with the Non-Party before a determination by the court. Absent a court order
 20   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 21   in this Court of its Protected Material.
 22

 23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 25   Protected Material to any person or in any circumstance not authorized under this
 26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 27   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 28   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                  11
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 12 of 15 Page ID #:660




  1   whom unauthorized disclosures were made of all the terms of this Stipulated Protective
  2   Order, and (d) request such person or persons to execute the “Acknowledgment and
  3   Agreement to Be Bound” that is attached hereto as Exhibit A.
  4

  5   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  6   PROTECTED MATERIAL
  7         When a Producing Party gives notice to Receiving Parties that certain
  8   inadvertently produced material is subject to a claim of privilege or other protection,
  9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 11   may be established in an e-discovery order that provides for production without prior
 12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 13   parties reach an agreement on the effect of disclosure of a communication or
 14   information covered by the attorney-client privilege or work product protection, the
 15   parties may incorporate their agreement in the Stipulated Protective Order submitted to
 16   the Court.
 17

 18   12.   MISCELLANEOUS
 19         12.1 Right to Further Relief. Nothing in this Stipulated Protective Order
 20   abridges the right of any person to seek its modification by the Court in the future.
 21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 22   Stipulated Protective Order no Party waives any right it otherwise would have to object
 23   to disclosing or producing any information or item on any ground not addressed in this
 24   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 25   to use in evidence of any of the material covered by this Stipulated Protective Order.
 26         12.3 Filing Protected Material. A Party that seeks to file under seal any
 27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 28   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                 12
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 13 of 15 Page ID #:661




  1   Protected Material at issue. If a Party's request to file Protected Material under seal is
  2   denied by the Court, then the Receiving Party may file the information in the public
  3   record unless otherwise instructed by the Court.
  4

  5   13.   FINAL DISPOSITION
  6         After the final disposition of this Action, as defined in paragraph 4, within 60
  7   days of a written request by the Designating Party, each Receiving Party must return all
  8   Protected Material to the Producing Party or destroy such material. As used in this
  9   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 10   summaries, and any other format reproducing or capturing any of the Protected
 11   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 12   must submit a written certification to the Producing Party (and, if not the same person
 13   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 14   category, where appropriate) all the Protected Material that was returned or destroyed
 15   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 16   compilations, summaries or any other format reproducing or capturing any of the
 17   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 18   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 19   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 20   work product, and consultant and expert work product, even if such materials contain
 21   Protected Material. Any such archival copies that contain or constitute Protected
 22   Material remain subject to this Stipulated Protective Order as set forth in Section 4
 23   (DURATION).
 24

 25   14.   Any violation of this Stipulated Protective Order may be punished by any and all
 26   appropriate measures including, without limitation, contempt proceedings and/or
 27   monetary sanctions.
 28

                                                 13
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 14 of 15 Page ID #:662




  1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2

  3    Dated: November 13, 2020        JONES TURNER, LLP
  4
                                       /s/ Jeffrey N. Gesell
  5                                    Jeffrey N. Gesell
  6                                    Attorneys for Defendant
                                       PHILADELPHIA INDEMNITY INSURANCE
  7                                    COMPANY
  8    Dated: November 13, 2020        THARPE & HOWELL, LLP

  9                                    /s/ Laura J. Becker
 10                                    Heather M. McKeon
                                       Laura J. Becker
 11
                                       Attorneys for Plaintiffs
 12                                    FRED LEEDS PROPERTIES and WHITBOY,
                                       LLC
 13

 14

 15

 16

 17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 18

 19

 20   Dated:   11/16/20
 21
                                                Maria A. Audero
                                                United States Magistrate Judge
 22

 23

 24

 25

 26

 27

 28

                                           14
Case 2:20-cv-06335-SVW-MAA Document 21 Filed 11/16/20 Page 15 of 15 Page ID #:663




  1                                          EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________               [print   or   type    full   name],     of
  5   _________________ [print or type full address], declare under penalty of perjury that I
  6   have read in its entirety and understand the Stipulated Protective Order that was issued
  7   by the United States District Court for the Central District of California on __________
  8   [date] in the case of Fred Leeds Properties, et al. v. Philadelphia Indemnity Insurance
  9   Company, United States District Court, Central District Case No.: 2:20-cv-06335-
 10   SVW-MAA. I agree to comply with and to be bound by all the terms of this Stipulated
 11   Protective Order and I understand and acknowledge that failure to so comply could
 12   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
 13   that I will not disclose in any manner any information or item that is subject to this
 14   Stipulated Protective Order to any person or entity except in strict compliance with the
 15   provisions of this Stipulated Protective Order.
 16         I further agree to submit to the jurisdiction of the United States District Court for
 17   the Central District of California for the purpose of enforcing the terms of this Stipulated
 18   Protective Order, even if such enforcement proceedings occur after termination of this
 19   action. I hereby appoint __________________________ [print or type full name] of
 20   _______________________________________ [print or type full address and
 21   telephone number] as my California agent for service of process in connection with this
 22   action or any proceedings related to enforcement of this Stipulated Protective Order.
 23   Date: ___________________________________
 24   City and State where sworn and signed: _______________________________
 25   Printed name: _______________________________
 26   Signature: __________________________________
 27

 28

                                                  15
